As filed with the Securities and Exchange Commission on June 5, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HARVARD BIOSCIENCE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3306140 (State of Incorporation) (I.R.S. Employer Identification No.) 84October Hill Road Holliston, Massachusetts (Address of Principal Executive Offices) (Zip Code) HARVARD BIOSCIENCE, INC. THIRD AMENDED AND RESTATED 2000 STOCK OPTION AND INCENTIVE PLAN (Full Title of the Plan) Jeffrey A. Duchemin, Chief Executive Officer HARVARD BIOSCIENCE, INC. 84October Hill Road Holliston, Massachusetts 01746 (508) 893-8999 (Name, address, and telephone number, including area code, of agent for service) With copies to: Chad J. Porter Burns& Levinson LLP 125 Summer Street Boston, Massachusetts 02110 (617) 345-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Calculation of Registration Fee Title of Securities to be Registered Amount to be Registered(1)(2) Proposed Maximum Offering Price Per Share(3) Proposed Maximum Aggregate OfferingPrice(3) Amount of RegistrationFee Common Stock, par value $0.01 per share 2,500,000shares This Registration Statement relates to 2,500,000 shares of Common Stock, par value $0.01 per share, of Harvard Bioscience, Inc. (“Common Stock”) available for issuance under the Harvard Bioscience, Inc. Third Amended and Restated 2000 Stock Option and Incentive Plan (together with previous versions of such plan, the “Plan”);plus such indeterminate number of additional shares of Common Stock as may be required pursuant to the Plan in the event of a stock dividend, stock split, split-up, recapitalization or other similar event. This Registration Statement also relates to the Rights to purchase shares of Series A Junior Participating Cumulative Preferred Stock of Harvard Bioscience, Inc. (the “Company”) which are attached to all shares of Common Stock pursuant to the terms of the Company’s Shareholder Rights Agreement dated February5, 2008. Until the occurrence of certain prescribed events, the Rights are not exercisable, are evidenced by the certificates for the Common Stock and will be transferred only with such stock. The Company previously filed a Registration Statement on Form S-8 on January17, 2001 (SEC File No.333-53848), registering the issuance of 4,849,096 shares of Common Stock under the Plan and other equity plans of the Company, as amended by Post-Effective Amendment No.1 to Form S-8 filed on June15, 2001 registering the issuance of an additional 263,202 shares of Common Stock under the Plan. On April15, 2003, the Company filed a Registration Statement on Form S-8 (SEC File No.333-104544) registering the issuance of 787,413 additional shares of Common Stock under the Plan. On June28, 2006, the Company filed a Registration Statement on Form S-8 (SEC File No.333-135418) registering the issuance of 2,067,060 additional shares of Common Stock under the Plan. On May19, 2008, the Company filed a Registration Statement on Form S-8 (SEC File No.333-151003) registering the issuance of 2,500,000 additional shares of Common Stock under the Plan. On May25, 2011, the Company filed a Registration Statement on Form S-8 (SEC File No.333-174476) registering the issuance of 3,700,000 additional shares of Common Stock under the Plan.By filing this Registration Statement in accordance with Instruction E to Form S-8, the Company registers the issuance of the 2,500,000 additional shares of Common Stock approved for issuance under the Plan at the Annual Meeting of Stockholders of the Company held on May28, 2015. This estimate is made pursuant to Rule 457(c) and (h)under the Securities Act of 1933, as amended (the “Securities Act”), solely for the purpose of determining the amount of the registration fee. The registration fee is based upon the average of the high and low sales prices for a share of Common Stock on May29, 2015, as reported on the NASDAQ Global Market. The Company previously filed (i)a Registration Statement on Form S-8 with the Securities and Exchange Commission, or SEC, on January17, 2001 as amended on June15, 2001 (SEC File No.333-53848), (ii)a Registration Statement on Form S-8 with the SEC on April15, 2003 (SEC File No.333-104544), (iii)a Registration Statement on Form S-8 with the SEC on June28, 2006 (SEC File No.333-135418) (iv)a Registration Statement on Form S-8 with the SEC on May19, 2008 (SEC File No.333-151003), and (v) a Registration Statement on Form S-8 with the SEC on May25, 2011 (SEC File No.333-174476) (each filed to register shares to be issued pursuant to the Plan (collectively, the “Original Filings”). This Registration Statement registers additional shares of the Company’s Common Stock to be issued pursuant to the Plan. The contents of the Original Filings are incorporated by reference into this Registration Statement pursuant to General Instruction E of Form S-8. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits The exhibits listed below represent a complete list of exhibits filed or incorporated by reference as part of this Registration Statement. Exhibit Number Description Second Amended and Restated Certificate of Incorporation of Harvard Bioscience, Inc. Amended and Restated Bylaws of Harvard Bioscience, Inc. Amendment No. 1 to Amended and Restated Bylaws of Harvard Bioscience, Inc. (as adopted October 30, 2007) Specimen certificate for shares of Common Stock, $0.01 par value, of Harvard Bioscience, Inc. Amended and Restated Securityholders’ Agreement dated as of March 2, 1999 by and among Harvard Apparatus, Inc., Pioneer Partnership II, Pioneer Capital Corp., First New England Capital, L.P. and Citizens Capital, Inc. and Chane Graziano and David Green Shareholder Rights Agreement, dated as of February 5, 2008 between Harvard Bioscience, Inc., and Registrar and Transfer Company, as Rights Agent Harvard Bioscience, Inc. Third Amended and Restated 2000 Stock Option and Incentive Plan, as amended *5.1 Legal opinion from Burns & Levinson LLP *23.1 Consent of KPMG LLP, as independent registered public accounting firm Consent of Burns & Levinson LLP (contained in the opinion filed as Exhibit 5.1 to this Registration Statement) Power of attorney (included on the signature page to this Registration Statement) * Filed herewith. Previously filed as an exhibit to the Company’s Registration Statement on FormS-1/A (FileNo.333-45996) (filed on November 9, 2000) and incorporated by reference thereto. Previously filed as an exhibit to the Company’s Current Report on Form 8-K (filed on November1, 2007) and incorporated by reference thereto. Previously filed as an exhibit to the Company’s Registration Statement on FormS-1/A (FileNo.333-45996) (filed on October 25, 2000) and incorporated by reference thereto. Previously filed as an exhibit to the Company’s Current Report on Form 8-K (filed on February8, 2008) and incorporated by reference thereto. Previously filed as Appendix A to the Company’s Definitive Schedule14A (Proxy Statement) (filed on April10, 2015) and incorporated by reference thereto. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Holliston, Massachusetts, on this fifth day of June, 2015. HARVARD BIOSCIENCE, INC. By: /s/ JEFFREY A. DUCHEMIN Jeffrey A. Duchemin, Chief Executive Officer POWER OF ATTORNEY KNOW ALL BY THESE PRESENTS that each individual whose signature appears below constitutes and appoints each of Jeffrey A. Duchemin and Robert E. Gagnon as such person’s true and lawful attorney-in-fact and agent with full power of substitution and resubstitution, for such person in such person’s name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this registration statement (or any registration statement for the same offering that is to be effective upon filing pursuant to Rule 462(b) under the Securities Act of 1933), and to file the same, with all exhibits thereto, and all documents in connection therewith, with the Securities and Exchange Commission, granting unto each said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as such person might or could do in person, hereby ratifying and confirming all that any said attorney-in-fact and agent, or any substitute or substitutes of any of them, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the date indicated. Each person listed below has signed this registration statement as an officer or director of Harvard Bioscience, Inc. Signature Title Date /s/ JEFFREY A. DUCHEMIN Director and Chief Executive Officer June 5, 2015 Jeffrey A. Duchemin (Principal Executive Officer) /s/ ROBERT E. GAGNON Chief Financial Officer June 5, 2015 Robert E. Gagnon (Principal Financial Officer and Principal Accounting Officer) /s/ DAVID GREEN Director June 5, 2015 David Green /s/ JAMES GREEN Director June 5, 2015 James Green /s/ NEAL J. HARTE Director June 5, 2015 Neal J. Harte /s/ JOHN F. KENNEDY Director June 5, 2015 John F. Kennedy /s/ EARL R. LEWIS Director June 5, 2015 Earl R. Lewis /s/ BERTRAND LOY Director June 5, 2015 Bertrand Loy /s/ GEORGE UVEGES Director June 5, 2015 George Uveges EXHIBIT INDEX Exhibit Number Description Second Amended and Restated Certificate of Incorporation of Harvard Bioscience, Inc. Amended and Restated Bylaws of Harvard Bioscience, Inc. Amendment No. 1 to Amended and Restated Bylaws of Harvard Bioscience, Inc. (as adopted October 30, 2007) Specimen certificate for shares of Common Stock, $0.01 par value, of Harvard Bioscience, Inc. Amended and Restated Securityholders’ Agreement dated as of March 2, 1999 by and among Harvard Apparatus, Inc., Pioneer Partnership II, Pioneer Capital Corp., First New England Capital, L.P. and Citizens Capital, Inc. and Chane Graziano and David Green Shareholder Rights Agreement, dated as of February 5, 2008 between Harvard Bioscience, Inc., and Registrar and Transfer Company, as Rights Agent Harvard Bioscience, Inc. Third Amended and Restated 2000 Stock Option and Incentive Plan, as amended *5.1 Legal opinion from Burns & Levinson LLP *23.1 Consent of KPMG LLP, as independent registered public accounting firm Consent of Burns & Levinson LLP (contained in the opinion filed as Exhibit 5.1 to this Registration Statement) Power of attorney (included on the signature page to this Registration Statement) * Filed herewith. Previously filed as an exhibit to the Company’s Registration Statement on Form S-1/A (File No. 333-45996) (filed on November 9, 2000) and incorporated by reference thereto. Previously filed as an exhibit to the Company’s Current Report on Form 8-K (filed on November 1, 2007) and incorporated by reference thereto. Previously filed as an exhibit to the Company’s Registration Statement on Form S-1/A (File No. 333-45996) (filed on October 25, 2000) and incorporated by reference thereto. Previously filed as an exhibit to the Company’s Current Report on Form 8-K (filed on February 8, 2008) and incorporated by reference thereto. Previously filed as Appendix A to the Company’s Definitive Schedule 14A (Proxy Statement) (filed on April 10, 2015) and incorporated by reference thereto.
